Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  
 
Specification:

Broken Line Statement: The protrusions described in the current broken line statement appear to be unclaimed portions of the article rather than the environment of the article MPEP § 1503.02, subsection III.  For clarity, the examiner has amended the broken line statement to correct the language:
 
-- The broken lines in the figures depict portions of the Hillside Planter Dam that form no part of the claimed design.--
 


Conclusion and Contact Information
With the amendment noted above, the claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN E. VANSANT whose telephone number is (571)272-5714.  The examiner can normally be reached on Mon-Thurs 7AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN E VANSANT/Primary Examiner, Art Unit 2915